       Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 1 of 17



 1   CHRIS BAKER, State Bar No. 181557
     cbaker@bakerlp.com
 2
     DEBORAH SCHWARTZ, State Bar No. 208934
 3   dschwartz@bakerlp.com
     BAKER CURTIS & SCHWARTZ, P.C.
 4   1 California Street, Suite 1250
     San Francisco, CA 94111
 5   Telephone: (415) 433-1064
     Fax: (415) 366-2525
 6

 7   Attorneys for Plaintiff
     MARCIE HAMILTON
 8

 9                                 UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                       SAN FRANCISCO DIVISION
12
     MARCIE HAMILTON,                                    Case No. 3:20-CV-3710-EMC
13
                            Plaintiff,                   DECLARATION ATTACHING PAGA
14
                                                         NOTICES IN ANTICIPATION OF
15          vs.                                          OCTOBER 22, 2020 JOINT CASE
                                                         MANAGEMENT CONFERENCE
16   JUUL LABS, INC.,
                                                         Date: October 22, 2020
17                          Defendant.                   Time: 9:30 a.m.
                                                         Dept: Courtroom 5, 17th Floor
18
                                                         Judge: Honorable Edward M. Chen
19

20          Attached to this declaration as Exhibits 1 and 2 are PAGA notices my firm filed with the

21   LWDA on August 27 and September 29, 2020. These notices include facts and claims that will

22   be alleged in Plaintiff’s proposed amended complaint. The exhaustion periods have not all run

23   with respect to these notices. I declare, under penalty of perjury, under the laws of California,

24   that this declaration is true. I e-signed this declaration on October 15, 2020 in San Francisco.

25
                                                                  _____Chris Baker______________
26
27

28


                  DECLARATION ATTACHING PAGA NOTICES; CASE NO. 3:20-CV-3710-EMC
Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 2 of 17




            EXHIBIT 1
        Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 3 of 17




                                                                                             Chris Baker
                                                                          1 California Street, Suite 1250
                                                                              San Francisco, CA 94111
                                                                                     tel. (415) 433-1064
                                                                                   cbaker@bakerlp.com
                                                                                      www.bakerlp.com


                                          August 27, 2020


Via On-Line Portal

Labor & Workforce and Development Agency (LWDA)
Attention: PAGA Administrator

Via Certified Mail

Jerry Masoudi
Chief Legal Officer
JUUL Labs, Inc.
1000 F Street NW
Washington, D.C., 20004

       RE:     Request For Relief Under the Private Attorneys General Act

Dear LWDA and Mr. Masoudi:

        This office represents Marcie Hamilton. This PAGA notice follows, and, to the extent
necessary or appropriate, amends the PAGA notices dated and filed on August 14, 2019 and June
4, 2020. This PAGA notice is intended to “relate back” to these prior PAGA notices, as
permitted by the LWDA (which allows for the filing of amended PAGA notices) and California
law. E.g, Brown v. Ralph’s Grocery Company, 28 Cal.App.4th 824, 841-842 (2018). To the
extent it should be determined that this notice does not “relate back,” this should be considered a
new PAGA notice.

       As explained in the prior PAGA notices, JUUL – through its policies, practices, and
agreements – engages in conduct that violates the Labor Code. To further expound on what has
already been stated, and among other things:

        1.      JUUL has and maintains culture, conduct, social media, communications, security
and other policies and rules that violate the law (collectively “confidentiality policies”). These
policies set forth detailed information about employee working conditions and wages, including,
but not limited to, information about paydays, overtime, benefits and other employment matters.
        Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 4 of 17

LWDA & JUUL Labs, Inc.
August 27, 2020
Page 2


JUUL prohibits employees from disclosing any of this information, and expressly describes this
information as “confidential.” For example, the JUUL handbook states: “You understand that
the working conditions, policies, procedures, appeal processes, and benefits described in this
handbook are confidential and may not be distributed in any way nor discussed with anyone who
is not an employee of JUUL Labs, Inc.”

        2.      JUUL’s policies place limits on the information that employees may convey
electronically. Its conduct and social media policies and rules advise employees that JUUL
“should not be held liable for any repercussions that the employee’s [social media
communications] may generate.” Information about wages, working conditions, and illegal
conduct can generate “repercussions” to JUUL and create liability to JUUL.

        3.      JUUL’s conduct and other confidentiality policies prohibit employees from
sharing or discussing business information publicly, regardless of whether or not it is designated
as confidential. JUUL’s policies also prohibit employees from sharing or discussing “non-public
data belonging to JUUL Labs.” JUUL further instructs employees that if they have to “think
about sharing” information, then they should not share the information.

        4.      JUUL’s conduct and other policies and rules prevent employees from
communicating with persons in the investment, regulatory, and trade communities. Employees
are instructed to not respond to inquiries from these communities, including government
regulators, but to instead direct or defer these inquiries to a designated JUUL representative.

         5.     JUUL’s communication and other confidentiality policies and rules are intended
to prevent employees from disclosing information in a written or recorded form because such
information may be subject to discovery in litigation or may be sought by or reviewed by
government regulators. Employees have been, and on information and belief are still, instructed
by senior executives to not relay information in a recorded form, particularly information about
potential or actual illegal conduct or the public health dangers of JUUL’s products. Employees
were instructed to rewrite or delete written materials to conceal information about potential or
actual illegal conduct. Hamilton experienced this conduct first-hand from senior executives. As
further explained in a recent news report: “Lawyers sent periodic reminders to staff members
telling them not to put anything in writing that could be communicated in person.” L. Etter,
JUUL Quietly Revamped Its E-Cigarette, Risking the FDA’s Rebuke (Bloomberg Businessweek,
July 23, 2020) (“Etters Article.”)

        6.      JUUL’s information technology, security, and other policies set forth further
violations of the Labor Code. For example, these policies define “Technology Resources” to
include “all means of electronic communication that are owned by JUUL Labs,” and all personal
devices accessed or used on JUUL’s premises and all personal devices that are used in
performing JUUL business. Thus, JUUL’s policies place illegal limits on the use of both work
and personal communication devices. JUUL prohibits employees from using these “Technology
Resources:” (1) in a manner contrary to JUUL’s interests; (2) in any way that discloses JUUL’s
so-called confidential or proprietary information to third parties, or for personal or pecuniary
         Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 5 of 17

LWDA & JUUL Labs, Inc.
August 27, 2020
Page 3


gain; or (3) to transmit, receive, or store information that is adverse to JUUL or any other entity.
JUUL also prohibits employees from accessing JUUL’s so-called confidential information in the
presence of “unauthorized individuals” and it prohibits employees from storing information in a
fashion that permits “unauthorized access.”

        7.      Following increased scrutiny of JUUL by the Food and Drug Administration
(FDA) in 2018, as well as by other government agencies, JUUL’s executive office took steps to
further “tighten” its confidentiality policies, practices, NDAs, and other employment and
severance agreements in a manner that violates the California Labor Code and other laws.
JUUL’s purpose was to make it less likely that employees would disclose information about
JUUL’s working conditions, wages, and illegal conduct. JUUL knew that its confidentiality
policies and agreements were illegal, and knew that its revisions “tightening” these policies and
agreements were also illegal, but made the revisions anyway to “protect the company.”

      8.      JUUL informs employees that if they fail to comply with JUUL’s policies, they
may be subject to discipline, up to and including termination. JUUL informs employees that
compliance with JUUL’s policies is a condition of their employment.

        In addition, JUUL, through its confidentiality policies, rules, and practices (including
trainings), has also adopted and enforced illegal policies, rules, and other prohibitions on speech,
including about wages, working conditions, and internal and external whistleblowing, in
violation of the Labor Code. Among other things:

       1.      JUUL has numerous training courses through which employees are instructed to
not engage in whistleblowing or other protected speech. These instructions violate the Labor
Code.

       2.      JUUL actively prepared for unannounced government inspections of its offices by
running “drills” in which employees were instructed to quickly conceal incriminating evidence
and information upon receiving notice that a regulator or government agency was on-site.

       3.       JUUL’s executives and officers instructed employees to not speak to government
regulators unless they had no choice. These instructions were given during, among other things,
all-hands meetings. Employees were also instructed, if they were approached by a government
regulator, to direct the government regulators to specifically-identified individuals. These
individuals were, in turn, trained to conceal information from government regulators while being
“technically” truthful. Hamilton has first-hand knowledge of this conduct. In addition, as
explained in the Etters Article:

               More than a dozen JUUL employees were schooled using a
               technique called “hats on-hats off.” . . . During hats on, a
               designated person would play the role of an FDA inspector, asking
               probing questions. That was followed by hats off, in which the
               person evaluated the performance of the employee and offered tips
        Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 6 of 17

LWDA & JUUL Labs, Inc.
August 27, 2020
Page 4


               to doing better. Employees were coached on specific FDA
               techniques they were told might be used to try to get them to talk
               more than they should. In at least one coaching session that
               included JUUL’s chief quality officer, Joanna Engelke, employees
               were instructed on how to respond to questions about device
               modifications. If asked, acknowledge the changes, they were told.
               But don’t volunteer any information.

       4.      JUUL policies and practices included instructing JUUL’s employees to inform
government regulators, other employees, and others that JUUL did not target its products to
minors, and to thus conceal and not disclose information that JUUL did, in fact, target its
products to minors in violation of the law.

        5.     Following the FDA raid on JUUL’s headquarters, employees were instructed via
email, through all-hands meetings, and otherwise to not speak to the press or others about JUUL.
These admonitions were repeated following Altria’s investment in JUUL.

        6.       JUUL further enforced its policies and rules against internal and external
whistleblowing by taking adverse action against employees who engaged in conduct protected by
Labor Code § 1102.5. For example, Hamilton disclosed information internally about violations
of, and non-compliance with, the law with respect to JUUL’s products, testing on employees,
safety and clinical practices, and the shipping of products. She disclosed this information
internally to her superiors, as well as to persons at JUUL in a position to investigate and/or
correct the problem. She sometimes communicated this information in writing, in violation of
JUUL’s policies. In response, JUUL retaliated against her as part of its enforcement efforts with
respect to its illegal policies against whistleblowing. On information and belief, JUUL has
retaliated against other employees as part of its enforcement of its illegal policies. These other
employees include, but are not limited to, Siddharth Breja.

      The above policies and practices provide further evidence that JUUL’s NDAs and other
agreements are intended to, and should be construed to, violate the Labor Code.

        The specific provisions of the Labor Code alleged to have been violated by the above
conduct (as well as the conduct set forth in the prior PAGA notices) include Labor Code §§
96(k), 98.6, 232, 232.5, 432.5, 1102.5, and 1197.5. Hamilton is aggrieved by one or more of
JUUL’s violations of these Labor Code provisions.
Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 7 of 17
Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 8 of 17




            EXHIBIT 2
        Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 9 of 17




                                                                                             Chris Baker
                                                                          1 California Street, Suite 1250
                                                                              San Francisco, CA 94111
                                                                                     tel. (415) 433-1064
                                                                                   cbaker@bakerlp.com
                                                                                      www.bakerlp.com


                                          September 29, 2020


Via On-Line Portal

Labor & Workforce and Development Agency (LWDA)
Attention: PAGA Administrator

Via Certified Mail

Jerry Masoudi
Chief Legal Officer
JUUL Labs, Inc.
1000 F Street NW
Washington, D.C., 20004

       RE:     Request For Relief Under the Private Attorneys General Act
               On Behalf of Marcie Hamilton and James Isaacson

Dear LWDA and Mr. Masoudi:

       This office represents Jim Isaacson in addition Marcie Hamilton with respect to the
PAGA claims against JUUL Labs, Inc. Mr. Isaacson – while a resident of Utah -- was based out
of JUUL’s San Francisco office, had a desk in California, and regularly traveled and worked in
the geographic boundaries of California. At the time of his employment, JUUL was based in
California and JUUL’s illegal conduct originated in and emanated from California. Mr.
Isaacson is entitled to the protection and benefits of California law. He worked for JUUL from
May 2018 to November 1, 2019.

       Mr. Isaacson seeks to join Ms. Hamilton as a PAGA representative with respect to her
and the State’s claims against JUUL Labs, Inc. Through this PAGA notice, Mr. Isaacson hereby
incorporates by reference Ms. Hamilton’s prior PAGA notices (with attachments) as to JUUL,
including those dated August 15, 2019, June 4, 2020, and August 27, 2020. Isaacson hereby
incorporates by reference the facts, theories, and Labor Code sections set forth in those notices,
which are already in the possession of the State and JUUL.
          Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 10 of 17
LWDA & JUUL Labs, Inc.
September 29, 2020
Page 2


        This PAGA notice – provided on behalf of both Isaacson and Hamilton – follows,
supplements, and, to the extent necessary or appropriate, amends Ms. Hamilton’s prior PAGA
notices. This PAGA notice is intended to “relate back” to those prior PAGA notices, as
permitted by the LWDA (which allows for the filing of amended PAGA notices) and California
law. E.g, Brown v. Ralph’s Grocery Company, 28 Cal.App.4th 824, 841-842 (2018). To the
extent it should be determined that this notice does not “relate back,” this should be considered a
new and additional PAGA notice.

       As explained in the prior PAGA notices, JUUL – through its policies, practices, and
agreements – engages in conduct that violates the Labor Code. To further expound on what has
already been stated, and among other things:

      1.        JUUL trained employees on how to avoid the disclosure of factual information to
government agencies, including, but not limited to, the FDA. The training involved, for
example, the manner in which employees should avoid disclosing information about design
changes to its products, including its gasket and pressure sensors,

        2.      JUUL’s official policy was to permit employees to vape in the workplace. JUUL
then stated this was no longer its policy, but at the same time encouraged employees to continue
vaping in the workplace. For example, at an all-hands meeting after the announcement of the
vaping “ban,” JUUL’s head of Human Resources conspicuously vaped while conducting a
presentation to JUUL’s workforce.

         3.     JUUL engaged in other reasonably-suspected illegal conduct. This included, but
was not limited to: (a) making changes to its products in violation of the FDA’s deeming rule;
(b) concealing these changes; (c) refusing to document its compliance with applicable policies
and regulations (and/or failing to comply at all); (d) rushing potentially unsafe products to
market; (e) testing its products on human subjects, (f) continuing to permit vaping in the
workplace; and (g) engaging in other gross violations of workplace safety rules, including storing
jugs of cancer-causing chemicals in unsecure areas. Isaacson disclosed information about this
illegal conduct. Consistent with the adoption and enforcement of its policy against
whistleblowing, JUUL took adverse action against Isaacson.

       4.       JUUL prohibited employees from disclosing JUUL’s illegal marketing of its
products to young people. Instead, JUUL actively instructed employees to falsely claim that
JUUL did not target its products to young people. Many employees believed JUUL’s lies. For
example, in the fall of 2018, Isaacson, believing he was employed by a company focused
exclusively on harm reduction, wore a JUUL-branded sweatshirt1 to his daughter’s college
campus during a parents weekend. Isaacson found it noteworthy that the sweatshirt was
immensely popular amongst college students, and not so popular with his fellow parents. He
reported this problem – and the problem of JUUL’s marketing practices – to his superiors at
JUUL. He was subsequently given a poor performance review.

1
    JUUL provides its employees with many types of JUUL-branded employee “swag.”
        Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 11 of 17
LWDA & JUUL Labs, Inc.
September 29, 2020
Page 3



         5.     JUUL has made, adopted and enforces illegal rules, regulations, policies and
practices. These illegal requirements inform the understanding and meaning of JUUL’s illegal
non-disclosure agreements. These illegal requirements are sometimes described as policies
(“POL”), standard operating procedures (“SOP”) and work instructions (“WI”). As previously
noted, JUUL “tightened” its illegal prohibitions on competition, whistleblowing, and freedom of
speech – with full knowledge that doing so was illegal. JUUL tracks its employees with respect
to their review and acknowledgement of certain of its illegal requirements. The requirements at
issue include (but are not limited to) those set forth in Exhibit A. For example, on information
and belief, the illegal requirements include:

           a)   JUUL Quality Policy
           b)   Regulatory Agency Inspections Procedure
           c)   Managing Requests for Regulatory Agency Inspections Work Instruction
           d)   JUUL Information Security Policy Framework
           e)   Promotional and Informational Review Committee (PIRC) Policy
           f)   Complaint Handling Procedure
           g)   Youth Prevention Training Certification
           h)   External Communication Policy
           i)   Social Media Policy
           j)   Privacy and Data Handling Policy
           k)   JUUL Labs Code of Conduct
           l)   Record Retention Procedure
           m)   Compliance Reporting and Investigation Policy
           n)   Good Documentation and Communication Practices
           o)   Security Awareness Training
           p)   Record Retention Procedure
           q)   Dimensions of Data Privacy
           r)   Quality Manual
           s)   Document Control Procedure
           t)   Use of Electronic Data Systems
           u)   Regulatory Reporting Requirements
           v)   Documentation and Records Retention
           w)   JUUL Team Training

        6.       JUUL also has made, adopted and/or enforces rules, regulations, and policies that
control or direct (or tend to control or direct) the political activities or political action of their
employees. JUUL also seeks to unlawfully coerce and/or influence its employees with respect to
their political action and/or political activity. This is a violation of Labor Code § 1101 and 1102.
Among other things, JUUL’s practices and business, the value and/or detriments of vaping, and
the necessity or appropriateness vaping-related regulations, are all high profile political issues.
Nonetheless, JUUL instructs employees they cannot – among other things – correct political
candidates spreading alleged “misinformation” about JUUL, “engage with youth on the topics of
tobacco and nicotine,” “engage in social media,” discuss vaping, cigarettes, drinking, or any age-
Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 12 of 17
Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 13 of 17




                 Exhibit A
                                             Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 14 of 17



Username          First Name   Last Name   Course Title                                                                                       Course Percentage         Course Complete?   Date Course Completed   Course Overdue?
marcie@juul.com   Marcie       Hamilton    JUUL Quality Policy                                                                                                    100   YES                                  6/3/18No
marcie@juul.com   Marcie       Hamilton    SOP-00027 Rev A: Training Procedure                                                                                    100   YES                                 7/15/18No
marcie@juul.com   Marcie       Hamilton    JUUL Quality System Overview                                                                                           100   YES                                 7/15/18No
marcie@juul.com   Marcie       Hamilton    POL-00002 Rev A: Purchasing Policy                                                                                     100   YES                                 7/15/18No
marcie@juul.com   Marcie       Hamilton    SOP-00042 Rev A: Contract Management Procedure                                                                         100   YES                                 8/22/18No
marcie@juul.com   Marcie       Hamilton    SOP-00037 Rev A: Record Retention Procedure                                                                            100   YES                                 9/25/18No
marcie@juul.com   Marcie       Hamilton    POL-00002 Rev B: Purchasing Policy                                                                                     100   YES                                10/24/18No
marcie@juul.com   Marcie       Hamilton    POL-00009 Rev A: Travel and Expense (T&E) Policy                                                                       100   YES                                10/24/18No
marcie@juul.com   Marcie       Hamilton    POL-00007 Rev A: Compliance Reporting and Investigation Policy                                                         100   YES                                11/13/18No
marcie@juul.com   Marcie       Hamilton    POL-00010 Rev A: Global Anti-Bribery Anti-Corruption Policy                                                            100   YES                                 12/3/18No
marcie@juul.com   Marcie       Hamilton    WI-00029 Rev A: SKU Request Work Instruction                                                                           100   YES                                 12/3/18No
marcie@juul.com   Marcie       Hamilton    SOP-00032: SS 401 - Investigator Selection and Qualification                                                           100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00031: SS 402 - Site Enrollment and Initiation                                                                     100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00030: DM 701 Clinical Data Management                                                                             100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00029: DM 702 Use of Electronic Data Systems                                                                       100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00028: RA 202 Regulatory Submissions                                                                               100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00020: RA 203 Regulatory Reporting Requirements                                                                    100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00019: QA 801 Quality Assurance Audits                                                                             100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00018: QA 802 - Regulatory Inspections                                                                             100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00017: CP 301 - Clinical Protocol Development                                                                      100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00016: CP 302 - Investigational Plan and Report of Prior Investigations                                            100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00015: PM 504 - Study Closeout Visit                                                                               100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00014: PM 505 - Ensuring Investigator Compliance                                                                   100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00004: PM 501 - Investigational Product Management                                                                 100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00003: GA 105 - Outsourcing                                                                                        100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00002: GA 101 - Overview of JUUL Responsibilities and Delegation                                                   100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00008: †Documentation and Records Retention - Regulatory                                                           100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00009: †Regulatory Authority Contacts and Meetings                                                                 100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00010: †PM 503 Monitoring Clinical Investigations                                                                  100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00011: †GA 104 - Conflict of Interest Disclosure Requirements                                                      100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00012: †GA 103 - JUUL Team Training                                                                                100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00013: †GA 102 - Document Development and Change Control                                                           100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00021: †SM 603 Subject Eligibility and Enrollment                                                                  100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00022: †SM 602 Subject Recruitment Practices                                                                       100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00023: †SM 606 Protected Health Information                                                                        100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00024: †SM 601 Human Subject Protection                                                                            100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00025: †SM 605 Adverse Device Effects Recognition and Reporting                                                    100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00026: †SM 604 Specimen Management                                                                                 100   YES                                 1/31/19No
marcie@juul.com   Marcie       Hamilton    SOP-00037 Rev B: Record Retention Procedure                                                                            100   YES                                 12/4/18No
marcie@juul.com   Marcie       Hamilton    Dimensions of Data Privacy                                                                                             100   YES                                  1/7/19No
marcie@juul.com   Marcie       Hamilton    Good Documentation and Communication Practices                                                                         100   YES                                  1/7/19No
marcie@juul.com   Marcie       Hamilton    SOP-00047 Rev C: Complaint Handling Procedure                                                                          100   YES                                 1/29/19No
marcie@juul.com   Marcie       Hamilton    WI-00031 Rev A: Change Request Work Instructions - Item, BOM, Sourcing                                                 100   YES                                 1/30/19No
marcie@juul.com   Marcie       Hamilton    SOP-00105 Rev A: Packaging Engineering Development Procedure                                                           100   YES                                 2/10/19No
marcie@juul.com   Marcie       Hamilton    POL-00011 Rev A: Anti-Money Laundering Policy                                                                          100   YES                                 2/16/19No
marcie@juul.com   Marcie       Hamilton    KnowBe4: Security Awareness Training                                                                                   100   YES                                 2/25/19No
marcie@juul.com   Marcie       Hamilton    WI-00033 Rev A: Non-Copy: Packaging Qualification Request Work Instruction                                             100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00034 Rev A: Alternate Supplier Sourcing: Packaging Qualification Request Work Instruction                          100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00035 Rev A: Copy: Packaging Qualification Request Work Instruction                                                 100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00036 Rev A: Structural - Paper: Packaging Qualification Request Work Instruction                                   100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00037 Rev A: Structural - Blister: Packaging Qualification Request Work Instruction                                 100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    WI-00038 Rev A: Non-Mechanical Document Change: Packaging Qualification Request Work Instruction                       100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    POL-00013 Rev A: Conflicts of Interest Policy                                                                          100   YES                                 3/15/19No
marcie@juul.com   Marcie       Hamilton    POL-00010 Rev B: Global Anti-Bribery Anti-Corruption Policy                                                              0   NO                                         No
marcie@juul.com   Marcie       Hamilton    POL-00015 Rev A: Global Anti-Harassment Policy                                                                         100   YES                                3/15/19 No
                                                                                            Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 15 of 17


Username             First Name   Last Name   Course Active? Course Title                                                                                    Course Assigned Date    Course Percentage       Course Complete?   Date Course Completed     Course Overdue?   Course Due Date      People.Manager
jisaacson@juul.com   Jim          Isaacson    YES            JUUL Quality Policy                                                                                           5/24/2018                   100   YES                           6/1/2018 17:24 NO                          6/7/2018   John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00035 v2.0: Regulatory Agency Inspections Procedure                                                       7/13/2020                     0   NO                                           YES                        7/27/2020   John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00160 v1.0: Managing Requests for Regulatory Agency Inspections Work Instruction                           7/13/2020                     0   NO                                           YES                        7/27/2020   John Daley
jisaacson@juul.com   Jim          Isaacson    YES            Checklist For Invoice Approvals                                                                               7/22/2020                                                                      NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00040 v2.0 Global Contract Management Procedure                                                            6/2/2020                     0   NO                                           YES                       6/16/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00148 v1.0 Corrective and Preventive Action (CAPA) Review Board Work Instruction                            8/6/2020                     0   NO                                           NO                        8/20/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00019 v3.0: Global Travel and Expense (T&E) Policy                                                         6/9/2020                     0   NO                                           YES                       6/23/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00106 v2.0: Change Control - Change Assessment Form (CAF) Work Instructions                                6/26/2020                     0   NO                                           YES                       7/10/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00216 v3.0: Change Control - Change Control Board (CCB) Review Procedure                                  6/26/2020                     0   NO                                           YES                       7/10/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            JUUL Information Security Policy Framework                                                                    7/13/2020                     0   NO                                           NO                        8/12/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00006 Rev B: Grants Policy                                                                                4/16/2020                     0   NO                                           YES                       4/30/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00038 v1.0: Health and Safety Policy                                                                       5/7/2020                     0   NO                                           NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00002 v3.0 Global Purchasing Policy                                                                        6/2/2020                     0   NO                                           YES                       6/16/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00041 Rev A: Promotional and Informational Review Committee (PIRC) Policy                                 2/10/2020                     0   NO                                           YES                       2/24/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00047 Rev E Complaint Handling Procedure                                                                  2/14/2020                     0   NO                                           YES                       2/28/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00063 Rev C Health Hazard Evaluation Procedure                                                            2/14/2020                     0   NO                                           YES                       2/28/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00113 Rev A: Health Hazard Evaluation Work Instructions                                                     3/2/2020                     0   NO                                           NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00038 Rev B: Management Review Procedure                                                                  3/12/2020                     0   NO                                           YES                       3/26/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00122 Rev A: Test Method Validation Procedure                                                            10/16/2019                     0   NO                                           YES                      10/30/2019    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00172 Rev A: Quality Management System Data Analysis Procedure                                           10/30/2019                     0   NO                                           YES                      11/13/2019    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00092 Rev A: Complaint Review Board Work Instructions                                                      1/23/2020                     0   NO                                           YES                        2/6/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00215 Rev A Production and Process Controls Procedure                                                     1/28/2020                     0   NO                                           YES                       2/11/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            Youth Prevention Training Certification                                                                       9/20/2019                   100   YES                          9/23/2019 15:31 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00128 Rev A: Deviation Management Procedure                                                               9/12/2019                   100   YES                           9/19/2019 3:25 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            Smoke/Vapor-Free Workplace Policy                                                                             9/28/2019                   100   YES                          10/7/2019 15:28 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00003 Rev B: Design Reviews Work Instructions                                                              9/26/2019                   100   YES                          9/26/2019 23:48 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00012 Rev B: Design Verification and Validation Work Instructions                                          9/26/2019                   100   YES                          9/26/2019 23:49 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00041 Rev A: Risk Management Workbook Work Instruction                                                     7/24/2019                   100   YES                          7/29/2019 19:42 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00163 Rev A: Statistical Methods for Product Development Procedure                                        7/29/2019                   100   YES                          7/29/2019 19:40 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00006 Rev B: Risk Management Procedure                                                                    9/11/2019                   100   YES                           9/19/2019 3:22 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00001 Rev B: Design Control Procedure                                                                     9/11/2019                   100   YES                           9/19/2019 3:21 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00005 Rev B: Design History File Work Instructions                                                         9/25/2019                   100   YES                          10/3/2019 17:13 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00133 Rev A: Equipment Out of Tolerance Look Back Procedure                                               7/10/2019                   100   YES                          7/18/2019 14:38 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00019 Rev A: External Communications Policy                                                               7/12/2019                   100   YES                          7/22/2019 20:43 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00001 Rev A: Social Media Policy                                                                          7/12/2019                   100   YES                          7/22/2019 20:38 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            REF-00018 Rev A: Data Protection Impact Assessment (DPIA) Guidelines                                          6/24/2019                   100   YES                           7/2/2019 23:29 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            REF-00019 Rev A: Privacy by Design and Default Guidelines                                                     6/24/2019                   100   YES                           7/2/2019 23:36 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            REF-00022 Rev A: Data Subject Rights Guidelines                                                               6/24/2019                   100   YES                           7/2/2019 23:47 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00130 Rev A: Personal Data Breach Procedure                                                               6/24/2019                   100   YES                           7/2/2019 23:49 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00055 Rev B: Supplier Corrective Action (SCAR) Procedure                                                  7/12/2019                   100   YES                          7/22/2019 20:48 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            Privacy and Data Protection                                                                                  12/16/2019                     0   NO                                           YES                       1/20/2020    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            REF-00020 Rev A: Entertainment Guidelines - Americas                                                          6/12/2019                   100   YES                          6/20/2019 22:49 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00017 Rev A: Corporate Sponsorships Policy                                                                6/18/2019                   100   YES                          6/20/2019 22:50 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00018 Rev A Privacy and Data Handling Policy                                                              6/24/2019                   100   YES                           7/2/2019 23:21 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00016 Rev A: U.S. Anti-Trust Compliance Policy and Guidelines                                             5/15/2019                   100   YES                          5/28/2019 15:39 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00008 Rev A: Global Trade Compliance Policy                                                               5/15/2019                   100   YES                          5/28/2019 15:37 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00035 Rev A: Statistical Techniques Procedure                                                             5/22/2019                   100   YES                          5/28/2019 16:22 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            JUUL Labs Code of Conduct                                                                                     5/22/2019                   100   YES                          5/28/2019 15:49 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00037 Rev C: Record Retention Procedure                                                                   4/26/2019                   100   YES                           4/25/2019 7:00 NO                        5/10/2019    John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00010 Rev B: Global Anti-Bribery Anti-Corruption Policy                                                   3/13/2019                   100   YES                          3/13/2019 22:44 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            POL-00015 Rev A: Global Anti-Harassment Policy                                                                3/15/2019                   100   YES                          3/26/2019 22:50 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00057 Rev A: Good Documentation Practices Procedure                                                       3/22/2019                   100   YES                           4/2/2019 21:10 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00073 Rev A: Receiving Control Procedure                                                                   4/3/2019                   100   YES                          4/15/2019 17:21 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            SOP-00048 Rev B: Internal Audit Procedure                                                                     4/11/2019                   100   YES                          4/22/2019 23:33 NO                                     John Daley
jisaacson@juul.com   Jim          Isaacson    YES            WI-00034 Rev A: Alternate Supplier Sourcing: Packaging Qualification Request Work Instruction                  3/6/2019                   100   YES                          3/13/2019 22:34 NO                                     John Daley




                                                                                                                                                                                                                                                                            JLI0000089
                                                                          Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 16 of 17


jisaacson@juul.com   Jim   Isaacson   YES   WI-00035 Rev A: Copy: Packaging Qualification Request Work Instruction                               3/6/2019   100   YES    3/13/2019 22:35   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00036 Rev A: Structural - Paper: Packaging Qualification Request Work Instruction                 3/6/2019   100   YES    3/13/2019 22:36   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00037 Rev A: Structural - Blister: Packaging Qualification Request Work Instruction               3/6/2019   100   YES    3/13/2019 22:36   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00038 Rev A: Non-Mechanical Document Change: Packaging Qualification Request Work Instruction     3/6/2019   100   YES    3/13/2019 22:37   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   POL-00013 Rev A: Conflicts of Interest Policy                                                        3/7/2019   100   YES    3/13/2019 22:41   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   KnowBe4: Security Awareness Training                                                                2/19/2019   100   YES    3/11/2019 22:07   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00031 Rev A: Change Request Work Instructions - Item, BOM, Sourcing                              1/29/2019   100   YES     2/4/2019 16:16   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   POL-00011 Rev A: Anti-Money Laundering Policy                                                       2/14/2019   100   YES    2/25/2019 22:27   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   SOP-00007 Rev A: Process Validation Procedure                                                       2/21/2019   100   YES     3/4/2019 20:12   NO         3/7/2019   John Daley
jisaacson@juul.com   Jim   Isaacson   YES   WI-00033 Rev A: Non-Copy: Packaging Qualification Request Work Instruction                           3/6/2019   100   YES    3/13/2019 22:33   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   POL-00007 Rev A: Compliance Reporting and Investigation Policy                                     11/12/2018   100   YES   11/19/2018 22:34   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   Good Documentation and Communication Practices                                                     12/18/2018   100   YES     1/9/2019 17:13   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   SOP-00062 Rev C: Field Action Procedure                                                            10/11/2018   100   YES   10/11/2018 23:33   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   YES   POL-00003 Rev A: Supplier Management Policy                                                         7/16/2018   100   YES    7/18/2018 16:36   NO        7/30/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   YES   JUUL Quality System Overview                                                                        6/13/2018   100   YES    6/18/2018 22:47   NO        6/27/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   YES   SOP-00065 Rev A: Quality Planning                                                                   6/21/2018   100   YES    6/25/2018 14:14   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00005 Rev A: Document Control Procedure                                                         5/21/2018   100   YES     6/1/2018 15:03   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00038 Rev A: Management Review Procedure                                                         7/5/2018   100   YES     7/6/2018 19:48   NO        7/19/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00034 Rev A: Regulatory Agency Inspections Procedure                                            6/13/2018   100   YES    6/25/2018 14:07   NO        6/27/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    MAN-00001 Rev A: Quality Manual                                                                     6/13/2018   100   YES    6/21/2018 21:24   NO        6/27/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00027 Rev A: Training Procedure                                                                 6/13/2018   100   YES    6/21/2018 23:10   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00216 v 2.0: Change Control Board (CCB) Review Procedure                                         6/1/2020     0   NO                       YES       6/15/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00216 v 1.0: Change Control Board (CCB) Review Procedure                                         5/5/2020     0   NO                       YES       5/19/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00106 v 1.0: Change Assessment Form (CAF) Work Instructions                                       6/1/2020     0   NO                       YES       6/15/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00009 Rev B: Global Travel and Expense (T&E) Policy                                             2/11/2020     0   NO                       YES       2/25/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00044 Rev E: Supplier Evaluation, Qualification, and Monitoring Procedure                      10/22/2019     0   NO                       YES       11/5/2019   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00032 Rev B: Change Assessment Form (CAF) Work Instructions                                       1/7/2020     0   NO                       YES       1/21/2020   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00053 Rev B: Engineering Change Control Procedure                                               10/3/2019   100   YES    10/7/2019 17:22   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00049 Rev A: Supplier Change Request Work Instruction                                             8/5/2019   100   YES    8/16/2019 14:25   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00040 Rev A: Equipment Management Procedure                                                     7/10/2019   100   YES    7/18/2019 14:35   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00049 Rev A: Control of Nonconforming Product Procedure                                         7/16/2019   100   YES    7/18/2019 14:51   NO        7/30/2019   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00044 Rev D: Supplier Evaluation, Qualification and Monitoring Procedure                         8/5/2019   100   YES    8/16/2019 14:28   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00006 Rev A: Risk Management Procedure                                                           7/1/2019   100   YES     7/2/2019 23:51   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00005 Rev D: Document Control Procedure                                                          6/6/2019   100   YES    6/20/2019 22:45   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00047 Rev D: Complaint Handling Procedure                                                       6/12/2019   100   YES    6/20/2019 22:47   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00053 Rev A: Engineering Change Control Procedure                                               9/11/2019   100   YES     9/19/2019 3:23   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00032 Rev A: Change Assessment Form (CAF) Work Instructions                                       6/3/2019   100   YES    6/20/2019 22:45   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00001 Rev A: Design Control Procedure                                                           4/22/2019   100   YES    4/25/2019 21:36   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00003 Rev A: Design Reviews Work Instructions                                                    4/22/2019   100   YES    4/25/2019 22:17   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00005 Rev A: Design History File Work Instructions                                               4/22/2019   100   YES    4/25/2019 21:43   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00012 Rev A: Design Verification and Validation Work Instructions                                4/22/2019   100   YES    4/25/2019 22:20   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00006 Rev A: Grants and Charitable Contributions Policy                                         4/18/2019   100   YES    4/25/2019 21:23   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00005 Rev C: Document Control Procedure                                                         3/22/2019   100   YES     4/2/2019 21:00   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00047 Rev C: Complaint Handling Procedure                                                       1/22/2019   100   YES     2/4/2019 16:12   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00010 Rev A: Global Anti-Bribery Anti-Corruption Policy                                        11/19/2018   100   YES   11/26/2018 16:11   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00037 Rev B: Record Retention Procedure                                                         12/4/2018   100   YES    12/4/2018 22:36   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    Dimensions of Data Privacy                                                                         12/17/2018   100   YES    1/18/2019 22:29   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00044 Rev C: Supplier Evaluation, Qualification and Monitoring Procedure                        1/10/2019   100   YES    1/18/2019 22:31   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    MAN-00001 Rev B: Quality Manual                                                                     9/18/2018   100   YES    9/18/2018 22:57   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00037 Rev A: Record Retention Procedure                                                         9/12/2018   100   YES    9/18/2018 14:50   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00047 Rev B: Complaint Handling Procedure                                                       10/4/2018   100   YES    10/5/2018 19:53   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00002 Rev B: Purchasing Policy                                                                 10/17/2018   100   YES   10/29/2018 17:20   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    POL-00009 Rev A: Travel and Expense (T&E) Policy                                                   10/17/2018   100   YES   10/29/2018 18:21   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    WI-00028 Rev A: Post Market Clinical Analyst Work Instructions                                      11/9/2018   100   YES   11/19/2018 22:27   NO                    John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00005 Rev B: Document Control Procedure                                                         7/19/2018   100   YES    7/30/2018 20:23   NO         8/2/2018   John Daley
jisaacson@juul.com   Jim   Isaacson   NO    SOP-00062 Rev B: Field Action Procedure                                                             8/20/2018   100   YES    8/23/2018 21:50   NO                    John Daley




                                                                                                                                                                                                 JLI0000090
                                                                          Case 3:20-cv-03710-EMC Document 27 Filed 10/15/20 Page 17 of 17


jisaacson@juul.com   Jim   Isaacson   NO   SOP-00063 Rev B: Health Hazard Evaluation Procedure                     8/20/2018     100   YES    8/20/2018 17:36   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00042 Rev A: Contract Management Procedure                          8/21/2018     100   YES    8/23/2018 17:27   NO        9/4/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00044 Rev B: Supplier Evaluation Qualification Procedure           10/11/2018     100   YES   10/11/2018 23:45   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00062 Rev A: Field Action Procedure                                10/12/2018     100   YES     7/9/2018 19:10   NO      10/26/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00048 Rev A: Internal Audit Procedure                                7/5/2018     100   YES     7/9/2018 17:08   NO       7/19/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00047 Rev A: Complaint Handling Procedure                            7/9/2018     100   YES     7/9/2018 23:01   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   POL-00002 Rev A: Purchasing Policy                                      7/14/2018     100   YES    7/16/2018 23:19   NO       7/28/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00050 Rev A: Corrective and Preventative Action (CAPA) Procedure    7/12/2018     100   YES    7/16/2018 17:47   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00044 Rev A: Supplier Evaluation Qualification Procedure            7/16/2018     100   YES    7/23/2018 18:53   NO                 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00055 Rev A: Supplier Corrective Action (SCAR) Procedure            7/16/2018     100   YES    7/23/2018 20:01   NO       7/30/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00054 Rev A: Supplier Audit Procedure                                7/9/2018     100   YES     7/9/2018 17:23   NO       7/23/2018 John Daley
jisaacson@juul.com   Jim   Isaacson   NO   SOP-00063 Rev A: Health Hazard Evaluation Procedure                     6/21/2018     100   YES    6/25/2018 14:11   NO        7/5/2018 John Daley




                                                                                                                                                                     JLI0000091
